CM/ECF-GA Northern District Court                                      https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?70301899405...
                      Case 1:19-cr-00297-ELR-JSA Document 87 Filed 04/15/21 Page 1 of 1




                                      UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF GEORGIA
                                            ATLANTA DIVISION
                                                 1:19-cr-00297-ELR-JSA
                                                  USA v. Chrisley et al
                                                Honorable Justin S. Anand

                                Minute Sheet for proceedings held In Open Court on 04/15/2021.


              TIME COURT COMMENCED: 9:34 P.M.
                                                                      COURT REPORTER: Viola Zborowski
              TIME COURT CONCLUDED: 2:02 P.M.
                                                                      CSO/DUSM: D. Young
              TIME IN COURT: 4:28
                                                                      DEPUTY CLERK: B. Evans
              OFFICE LOCATION: Atlanta

         DEFENDANT(S):              [1]Todd Chrisley Present at proceedings
                                    [2]Julie Chrisley Present at proceedings
         ATTORNEY(S)                Stephen Friedberg representing Julie Chrisley
         PRESENT:                   Thomas Krepp representing USA
                                    Bruce Morris representing Todd Chrisley
                                    Annalise Peters representing USA
         PROCEEDING
                                    Evidentiary Hearing;
         CATEGORY:
         MINUTE TEXT:               Testimony of Government's witness, Larry Arrow resumed, followed by the
                                    Government's witness, Betty Carter, sworn and testified. The Defendant's
                                    witness, LaShaun Wright, sworn and testified. The following exhibits were
                                    admitted by the Government: 105-119; 123-125, 207, 230. The following
                                    exhibits were admitted by the Defendant: 38, 53, 54, 71. The parties will
                                    confer as to the official list of exhibits admitted and provide that list to the
                                    court. The transcript is due on May 6, 2021. No later than seven days of
                                    receipt of the transcript, the parties are to confer with each other first and
                                    submit a joint proposal to the Court for the briefing schedule. If the parties are
                                    unable to come to an agreement, the Court directs them to contact the Court
                                    to schedule a teleconference.
         HEARING STATUS:            Hearing Concluded
         EXHIBIT STATUS:            Exhibits retained by the Court to be forwarded to the Clerks Office.




1 of 1                                                                                                                   4/15/2021, 3:31 PM
